Citation Nr: 1810498	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-26 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel 


INTRODUCTION

The Veteran had active service with the Marine Corps from February 1963 to January 1967, with subsequent service with the Air Force Reserves from 1972 to 2004, to include periods of active duty for periods of between 19 days and two years.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO), which denied reopening entitlement to service connection for bilateral hearing loss.

The Veteran testified before the undersigned Veterans Law Judge in a September 2017 videoconference hearing.  A copy of the hearing transcript has been associated with the record.


FINDINGS OF FACT

1.  In an unappealed October 2005 rating decision, the RO denied reopening service connection for bilateral hearing loss.

2.  The evidence received since the October 2005 rating decision is new and material sufficient to reopen service connection for bilateral hearing loss.

3.  The Veteran had hazardous noise exposure in active service.

4.  Currently diagnosed sensorineural hearing loss is etiologically related to noise exposure in active service.




CONCLUSIONS OF LAW

1.  The October 2005 rating decision, which denied reopening service connection bilateral hearing loss, became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  The evidence received subsequent to the October 2005 rating decision is new and material to reopen service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2017).

3.  Resolving all benefit of the doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide veterans with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.

Reopening Service Connection

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. 
§ 5108 (2012); 38 C.F.R. § 3.156 (2017).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the veteran's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The RO previously denied the reopened claim for service connection for bilateral hearing loss in an October 2005 rating decision, finding that the evidence failed to establish a nexus between the Veteran's current bilateral hearing loss disability and to noise exposure during active duty service.  In particular, the RO indicated that the Veteran's service in the Air Force Reserves was more than likely the reason for the decline in his hearing.  The Veteran did not submit a notice of disagreement to the October 2005 rating decision, and the decision became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  In rendering the October 2005 rating decision, the RO considered the Veteran's Air Force Reserves service records from January 1963 to February 2003, service treatment records from January 1963 to August 1966, private treatment records, and two VA examinations from June 2005.  Therefore, the Board finds that new and material evidence must tend to establish a nexus between the Veteran's current bilateral hearing loss disability and his active duty service.

Evidence received since the October 2005 rating decision includes a March 2009 VA authorized examination, an April 2009 VA examination with a May 2009 VA addendum opinion, a November 2011 private audiogram test results, a May 2014 VA examination with a June 2014 VA addendum opinion, an August 2014 private Disability Benefits Questionnaire (DBQ) and a September 2017 videoconference hearing transcript.  Of note, the May 2014 VA audiologist confirmed the Veteran's current diagnosis of bilateral sensorineural hearing loss and opined that it was at least as likely as not caused by or a result of military noise exposure.

Upon review of the new evidence submitted since the October 2005 rating decision, the Board finds that the Veteran presented additional lay evidence and medical evidence that tended to show a relation between his current bilateral hearing loss disability to his active duty service.  Accordingly, in light of the "low" threshold as announced in Shade, the Board finds that new and material evidence sufficient to reopen service connection for bilateral hearing loss, and the claim is reopened.  See 38 C.F.R. § 3.156 (2017); Shade, 24 Vet. App. 110.

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, as an organic diseases of the nervous system, service connection will be established if the chronic disease manifested in service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); see Fountain v. McDonald, 27 Vet. App. 258 (noting that VA has characterized sensorineural hearing loss as an organic disease of the nervous system at a minimum when there is evidence of acoustic trauma).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain, 27 Vet. App. at 263-64.

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C. 
§§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(d) (2017).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2017).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that bilateral hearing loss is related to exposure to acoustic trauma due in service.  After reviewing all the lay and medical evidence and resolving all benefit of the doubt in his favor, the Board finds that bilateral hearing loss was incurred in service. 

As a preliminary matter, the Board finds that the Veteran has a currently diagnosed bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2017).  In the authorized VA audiological evaluation in May 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
65
65
65
LEFT
40
40
60
65
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 percent in the left ear.  Therefore, because the Veteran's auditory thresholds were recorded in 40 decibels or greater for frequencies in both the right and left ear, the Board finds that the Veteran has a current hearing loss disability for VA purses in both ears.  38 C.F.R. § 3.385 (2017). 

The Board finds that the Veteran experienced acoustic trauma in service.  During a September 2017 videoconference hearing, the Veteran testified that he started his service in the Marine Corps in 1963, where he worked as a paratrooper and did not use earplugs when he performed over 100 jumps.  He indicated that was when he started having hearing loss issues.  He then served in the Air Force Reserves for 32 years, having periods of active duty service, where he worked as a load master for C-130 aircrafts, which exposed him to loud engine noise, which he also thought contributed to his hearing loss.  This position required him to conduct pre-checks of the aircrafts while they were warming up, and he would be the last person to board the plane.

The Veteran's DD Form 214 shows that he served in the Marine Corps as a Radio Telephone Operator, and was awarded a Parachutist Insignia a Rifle Sharpshooter Badge.  Subsequent DD Form 214s show the Veteran was activated from the Air Force Reserves in May 1999 to January 2000, and October 2001 to October 2003, with primary specialties of Command Post Manager and Aircraft Loadmaster, respectively.  The Board notes that the Duty Military Occupational Specialty (MOS) Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS of Loadmaster have a high probability of exposure to hazardous noise.  The Board finds that the Veteran is credible in identifying noise exposure in service.  The Veteran, however, also identified a long history of occupational, civilian noise exposure during his time in the Air Force Reserves.

While the 2009 VA examiners opined that bilateral hearing loss was less likely than not caused by or a result of in-service noise exposure, the examiner reasoned that his Reserve duty was more likely the reason for the decline in hearing acuity, and indicated that it was her understanding that reserve duty is not considered for disability purposes.  The Board finds probative the 2014 VA medical opinions and 2014 private DBQ, which indicate the Veteran's current sensorineural hearing loss disability was at least as likely as not related to his military noise exposure.  Specifically, the Board affords weight to the June 2014 VA addendum opinion, in which the VA audiologist noted the significant shifts of the Veteran's hearing during his Air Force Reserves service, and finding that she would have to resort to mere speculation to pin point whether the Veteran's hearing loss to active duty or inactive duty, she opined, in affording the Veteran the benefit of the doubt, that his hearing loss was related to his military noise exposure.  

Accordingly, in resolving all benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's currently diagnosed sensorineural hearing loss was incurred in active service.  Therefore, the Board finds that entitlement to service connection for bilateral hearing loss is warranted.



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


